MEMORANDUM
CAFFREY, Chief Judge.
This pro se complaint alleges that officials of the Urban Mass Transportation Administration and the Massachusetts Bay Transportation Authority have acted unlawfully. The matter is before the Court on the defendants’ motion to dismiss and I rule that dismissal is appropriate for the following reasons.
The plaintiff’s class action allegations are inconsistent with his pro se status. Local Rule 6(c) of this Court clearly states that pro se plaintiffs may only appear and practice on their own behalf, not on the behalf of an alleged class.
Any individual claim that the plaintiff may have against the federal defendants will not survive failure to comply with Rule 4(d)(4) Fed.R.Civ.P. The United States was not properly served with this summons and complaint. Waiver of proper personal service or consent to litigation has not occurred.
Any individual claim that the plaintiff has as to the remaining defendants falters on both jurisdictional and pleading grounds. All jurisdictional statements by the plaintiff are merely conclusory and without foundation. The amended complaint’s reference to the Noise Control Act of 1972, 42 U.S.C. § 4901, does not correct the jurisdictional deficiency. Finally, dismissal is appropriate because the complaint fails to comply with the requirements of Rule 8(a) and Rule 12(b)(6) Fed.R.Civ.P. Even with the most lenient reading this pro se amended complaint and its disjointed factual references does not serve as a short and plain statement of any legal claim. Fisher v. Flynn, 598 F.2d 663 (1st Cir. 1979); McDonald v. Hall, 610 F.2d 16, 17 (1st Cir. 1979).
Order accordingly.